DETAILED ACTION
Status of Claims: Claims 14-26 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 15, 17-20, 24-26 are objected to because of the following informalities: In claims 14, 18, and 21, “ACK/NACK”, “eNB”, “PUSCH”, “OFDM” are referred therein for a first time; please provide full text for these acronyms. In claim 15, 19, 20, 25, and 26, “SC-FDMA” is referred therein for a first time; please provide full text for this acronym. In claim 17, 20, 22, and 25, “SRS” is referred therein for a first time; please provide full text for this acronym. Appropriate correction is required.
Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 18, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA).
Regarding claim 14, AAPA suggests a method for ACK/NACK reporting of Cat-M mechanism, comprising: feeding back an ACK/NACK message on PUSCH (uplink is from terminal to base station), wherein when computing the number of resource elements occupied by the ACK/NACK message on PUSCH, the number of OFDM symbols in a guard period is ruled out (paragraph [0003]; when the ACK/NACK message is sent via PUSCH, the OFDM symbols in guard period is not considered when calculating the number of REs occupied by the ACK/NACK). However, the AAPA does not explicitly suggest that the ACK/NACK message is fed back to the eNB based on received downlink data. However, the examiner takes official notice that it is 
Regarding claim 18, AAPA suggests a user equipment for ACK/NACK reporting of Cat-M mechanism, wherein the user equipment comprises: a reporting apparatus for feeding back an ACK/NACK message on PUSCH, wherein when computing the number of resource elements occupied by the ACK/NACK message on PUSCH, the number of OFDM symbols in a guard period is ruled out (paragraph [0003]; when the ACK/NACK message is sent via PUSCH (uplink is from terminal to base station), the OFDM symbols in guard period is not considered when calculating the number of REs occupied by the ACK/NACK). However, the AAPA does not explicitly suggest that the ACK/NACK message is fed back to an eNB based on received downlink data. However, the examiner takes official notice that it is well known in the art before the effective filing date of the claim invention that an ACK/NACK message is transmitted from a user equipment to a base station based on the downlink data 
Regarding claim 21, AAPA suggests an eNB for ACK/NACK reporting of Cat-M mechanism, wherein the eNB comprises: a receiving apparatus for receiving, on PUSCH, an ACKINACK message fed back by a user equipment, wherein when computing the number of resource elements occupied by the ACK/NACK message on PUSCH, the number of OFDM symbols in a guard period is ruled out (paragraph [0003]; when the ACK/NACK message is sent via PUSCH, the OFDM symbols in guard period is not considered when calculating the number of REs occupied by the ACK/NACK). However, the AAPA does not explicitly suggest that the ACK/NACK message corresponding to the downlink data previously transmitted by the eNB to the user equipment. However, the examiner takes official notice that it is well known in the art before the effective filing date of the claim invention that an ACK/NACK message is transmitted from a user equipment to a base station based on the downlink data previously received by the user equipment. Therefore it would have been obvious to a person of ordinary skill in the art to recognize that an ACK/NACK message is 
Regarding claim 24, AAPA suggests a system for ACK/NACK reporting of Cat-M mechanism, wherein the system comprises a user equipment and an eNB, wherein the user equipment comprises: a reporting apparatus for feeding back an ACK/ NACK message to the eNB on PUSCH, wherein the eNB comprises: a receiving apparatus for receiving, on PUSCH, the ACK/NACK message fed back by the user equipment, the ACK/NACK message, wherein when computing the number of resource elements occupied by the ACK/NACK message on PUSCH, the number of OFDM symbols in a guard period is ruled out (paragraph [0003]; when the ACK/NACK message is sent via PUSCH, the OFDM symbols in guard period is not considered when calculating the number of REs occupied by the ACK/NACK). However, the AAPA does not explicitly suggest that the ACK/NACK message is fed back to the eNB based on received downlink data. However, the examiner takes official notice that it is well known in the art before the effective filing date of the claim invention that an ACK/NACK message is transmitted from a user equipment to a base station based on the downlink data previously transmitted by the eNB to the user equipment. Therefore, it would have been obvious to a person of ordinary skill in the art to recognize that an ACK/NACK .
Claims 15, 19, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Nogami et al. (US 20170325258 A1).
Regarding claim 15, AAPA discloses all the subject matter of the claimed invention recited in claim 14 above without explicitly suggest wherein when computing the number of SC-FDMA symbols that carry PUSCH data in an initial PUSCH transmission subframe, the number of OFDM symbols in the guard period is ruled out. However, Nogami et al. from the same or similar field of endeavor suggest wherein when computing the number of SC-FDMA symbols that carry PUSCH data in an initial PUSCH transmission subframe, the number of OFDM symbols in the guard period is ruled out (paragraph [0191]; PUSCH (SC-FDMA symbol) mapping to REs corresponding to PRBs assigned for transmissions. The REs is not part of symbol left empty for guard period). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in AAPA’s teaching where when computing the number of SC-FDMA symbols that carry PUSCH data in an initial PUSCH transmission subframe, the number 
Regarding claim 19, AAPA discloses all the subject matter of the claimed invention recited in claim 18 above without explicitly suggest wherein when computing the number of SC-FDMA symbols that carry PUSCH data in an initial PUSCH transmission subframe, the number of OFDM symbols in the guard period is ruled out. However, Nogami et al. from the same or similar field of endeavor suggest wherein when computing the number of SC-FDMA symbols that carry PUSCH data in an initial PUSCH transmission subframe, the number of OFDM symbols in the guard period is ruled out (paragraph [0191]; PUSCH (SC-FDMA symbol) mapping to REs corresponding to PRBs assigned for transmissions. The REs is not part of symbol left empty for guard period). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in AAPA’s teaching where when computing the number of SC-FDMA symbols that carry PUSCH data in an initial PUSCH transmission subframe, the number of OFDM symbols in the guard period is ruled out as suggested by Nogami et al. The motivation would have been to improve communication flexibility and efficiency for expected reliable service (paragraphs [0003] [0005]).
Regarding claim 22, AAPA discloses all the subject matter of the claimed invention recited in claim 21 above without explicitly suggest wherein when computing the number of SC-FDMA symbols that carry PUSCH data in an initial PUSCH transmission subframe, the number of OFDM symbols in the guard period is ruled out. (paragraph [0191]; PUSCH (SC-FDMA symbol) mapping to REs corresponding to PRBs assigned for transmissions. The REs is not part of symbol left empty for guard period). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in AAPA’s teaching where when computing the number of SC-FDMA symbols that carry PUSCH data in an initial PUSCH transmission subframe, the number of OFDM symbols in the guard period is ruled out as suggested by Nogami et al. The motivation would have been to improve communication flexibility and efficiency for expected reliable service (paragraphs [0003] [0005]).
Regarding claim 26, AAPA discloses all the subject matter of the claimed invention recited in claim 25 above without explicitly suggest wherein when computing the number of SC-FDMA symbols that carry PUSCH data in an initial PUSCH transmission subframe, the number of OFDM symbols in the guard period is ruled out. However, Nogami et al. from the same or similar field of endeavor suggest wherein when computing the number of SC-FDMA symbols that carry PUSCH data in an initial PUSCH transmission subframe, the number of OFDM symbols in the guard period is ruled out (paragraph [0191]; PUSCH (SC-FDMA symbol) mapping to REs corresponding to PRBs assigned for transmissions. The REs is not part of symbol left empty for guard period). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention .
Allowable Subject Matter
Claims 16, 17, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476